Appeal from a judgment of the County Court of Schenectady County (Hoye, J.), rendered November 20, 2002, convicting defendant upon his plea of guilty of the crimes of attempted criminal sale of a controlled substance in the third degree and criminal possession of a weapon in the third degree.
In satisfaction of a superior court information, defendant pleaded guilty to the crimes of attempted criminal sale of a controlled substance in the third degree and criminal possession of a weapon in the third degree and waived his right to appeal. He was sentenced in accordance with the negotiated plea agreement to six years in prison, with three years of postrelease supervision, for the weapons conviction and a concurrent prison term of 3 to 9 years on the drug-related charge. Although defendant contends on appeal that youthful offender status should have been considered and the sentence imposed was harsh and excessive, he forfeited the right to argue these issues given his waiver of his right to appeal (see People v Vedder, 1 AD3d 803, 803 [2003]; People v Crippen, 284 AD2d 575, 575 [2001], lvs denied 97 NY2d 640 [2001]). Were we to consider the merits, we would find that there was no abuse of discretion or extraordinary circumstances warranting a reduction of the sentence imposed despite defendant’s age and criminal history (see People v Vedder, supra at 803; People v Lloyd, 249 AD2d 623 [1998]).
Mercure, JR, Peters, Spain, Carpinello and Rose, JJ., concur. Ordered that the judgment is affirmed.